201 Pa. Superior Ct. 433 (1963)
Commonwealth
v.
Cabey, Appellant.
Superior Court of Pennsylvania.
Argued June 11, 1963.
September 12, 1963.
Before RHODES, P.J., WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (ERVIN, J., absent).
*434 Sara Duffy, for appellant.
A. Joseph Rieffel, Assistant District Attorney, with him Arlen Specter, Assistant District Attorney, F. Emmett Fitzpatrick, Jr., First Assistant District Attorney, and James C. Crumlish, Jr., District Attorney, for appellee.
OPINION PER CURIAM, September 12, 1963:
The six judges who heard the argument in this case being equally divided in opinion, judgment of sentence is affirmed.